Citation Nr: 1037012	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  00-06 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for irritable bowel syndrome 
(IBS), previously claimed as service connection for residuals of 
viral gastritis and diarrhea, to include as due to an undiagnosed 
illness.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




INTRODUCTION

The Veteran (also referred to herein as 'appellant') served on 
active duty from August 1989 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for infertility, weight 
gain, hair loss, residuals of viral gastritis and diarrhea, all 
as due to an undiagnosed illness, and for adjustment disorder 
with anxiety, sinusitis, and a thyroid cyst.

In October 2000, the Veteran testified at a hearing on appeal at 
the RO before a Veterans Law Judge (Travel Board hearing), who is 
no longer employed by the Board.  In an April 2005 letter, the 
Board asked the Veteran if she wanted another hearing by a 
different Veterans Law Judge.  She was given 30 days from the 
date of the letter to respond and was notified that, in the 
absence of a reply, the Board would assume that she did not want 
another hearing and the Board would proceed with its review of 
the case.  No response was received.  38 C.F.R. § 20.704 (2009).

In April 2001, the Board remanded the case for additional 
development.  While on remand, in statements received in October 
2003 and October 2004, the Veteran withdrew her service 
connection claims for a thyroid cyst and for infertility.  Thus, 
these issues are no longer in appellate status.  38 C.F.R. § 
20.204 (2009).  In these same statements, the Veteran also asked 
that her service connection claims for residuals of viral 
gastritis and diarrhea, to include as due to an undiagnosed 
illness, be combined as one for service connection for IBS, which 
the RO had not yet adjudicated.  This issue was referred to the 
RO for appropriate action.  The Board found that the issues of 
service connection for residuals of viral gastritis and diarrhea 
were inextricably intertwined with the issue of entitlement to 
service connection for IBS, and, accordingly, appellate review 
was deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

In July 2009, the Board granted service connection for a 
respiratory disorder, allergic rhinitis, and remanded the issue 
of entitlement to service connection for IBS, previously claimed 
as service connection for residuals of viral gastritis and 
diarrhea.  This matter now returns to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The Veteran had military service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

2.  There is no competent evidence that the Veteran has a 
diagnosis of IBS.

3.  Gastrointestinal symptomatology is not attributed to a known 
diagnosis.

4.  Gastrointestinal symptoms did not become manifest during 
service in the Southwest Asia theater of operations and are not 
shown to be chronic.


CONCLUSION OF LAW

A chronic gastrointestinal disorder, to include IBS, was not 
incurred in or aggravated by service, nor is it shown to be due 
to undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.311, 3. 317 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior to 
the enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as here, 
the § 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

In this case, the duty to notify was satisfied by way of letters 
sent to the appellant in July 2008 and September 2009 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence.  The September 2009 letter also informed her of the 
evidence and information necessary to establish a disability 
rating and effective date in accordance with Dingess, supra.  In 
addition, the actions taken by VA after providing the notice 
constitute proper subsequent VA process.  Not only has the 
appellant been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample time 
to respond, but the AOJ also readjudicated the case by way of a 
June 2010 supplemental statement of the case issued after the 
notice was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed.  

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA and private medical records and examination 
reports, Social Security Administration records, and lay 
statements have been associated with the record.  The Veteran has 
not identified any additional, outstanding records that have not 
been requested or obtained.    

The Board notes that the Veteran's claims folder was lost and 
that her file has been rebuilt.  In this regard, the Board 
remanded the Veteran's claim in April 2001 for additional 
development; however, such development and evidence were 
subsequently lost.  Thereafter, in June 2005, the Veteran's claim 
was remanded in order for the AOJ to adjudicate an inextricably 
intertwined issue.  In July 2009, the case was again remanded for 
additional development.  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In this regard, the Board is satisfied as to compliance with the 
instructions from its July 2009 remand.  Specifically, the AOJ 
was instructed to 1) contact the National Personnel Records 
Center National Personnel Records Center (NPRC) the Veteran's 
service department and any other source to try to locate her 
missing service treatment records, 2) ask the Veteran to identify 
all health care providers who have treated her for her 
IBS/gastrointestinal issues and obtain records from the 
identified providers; and 3) provide the Veteran with a VA 
gastrointestinal examination to determine if she has a diagnosis 
of IBS and whether her IBS/gastrointestinal issues began during 
service or are due to an undiagnosed illness.  The Board finds 
that the AOJ has substantially complied with these instructions 
by requesting the Veteran service treatment records, asking the 
Veteran to provide information regarding her treatment for 
IBS/gastrointestinal issues, and providing the Veteran with a VA 
examination which substantially complies with the Board's remand 
instructions such that no further action is necessary in this 
regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

While the AOJ has attempted to obtain additional service 
treatment records, such efforts were futile.  In this regard, the 
National Personnel Records Center (NPRC) indicated in September 
2009 that such were furnished to the RO in May 1998 and no 
additional service treatment records were on file at NPRC.  The 
Board notes that the Veteran has been made aware that her claims 
file was lost and has been requested to send in any information 
that would assist in rebuilding her file.  See Veteran's 
statement, received March 2008.  As the Veteran's service 
treatment records were lost with her claims file, VA has a 
heightened duty to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of her claim.

II.  Analysis 

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus between 
the in-service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service incurrence or aggravation of certain chronic diseases may 
be presumed if they are manifested to a compensable degree within 
a year of a Veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that 'Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of proof 
of a present disability there can be no valid claim.'  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be established for chronic disabilities 
due to undiagnosed illnesses, if there is evidence that the 
claimant: (1) is a 'Persian Gulf Veteran;' (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combinations of illnesses manifested by one or more 
signs or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).  
In the present appeal, the Veteran served in Southwest Asia in 
1990 and 1991, making her a Persian Gulf Veteran.

Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  Further, a chronic 
disability is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  
38 C.F.R. § 3.317(a)(3).  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  Id.

A qualifying 'chronic disability' includes: (A) an undiagnosed 
illness, (B) the following medically unexplained chronic multi 
symptom illnesses: chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that the 
Secretary of VA determines is a medically unexplained chronic 
multi-symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption of 
service connection.  38 U.S.C.A. 
§ 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Compensation shall not be paid pursuant to 38 C.F.R. § 3.317(a), 
however, if there is affirmative evidence that an undiagnosed 
illness: (1) was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) was caused by a supervening condition 
or event that occurred between the Veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) is the result of the Veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

When determining whether a qualifying chronic disability became 
manifest to a degree of 10 percent or more, the Board must 
explain its selection of analogous Diagnostic Code.  Stankevich 
v. Nicholson, 19 Vet. App. 470, 472 (2006).

The Board notes that, in cases where a Veteran applies for 
service connection under 38 C.F.R. § 3.317 but is found to have a 
disability attributable to a known diagnosis, further 
consideration under the direct service connection provisions of 
38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994). 

As indicated previously, the Veteran's complete service treatment 
records are unavailable as her original claims file has been 
lost.  As such, the Board is required to provide a heightened 
explanation of its findings and a careful consideration of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107(b).  However, 
there is no presumption, either in favor of the claimant or 
against VA, arising from missing records.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to 
apply an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have required 
VA to disprove a claimant's allegation of injury or disease in 
service in these particular cases).  Moreover, the case law does 
not lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

An April 2010 VA examination report reflects that the examiner 
reviewed the Veteran claims file and noted that the Veteran had a 
VA examination in September 2003 which showed complaints of 
diarrhea and gastritis and that the Veteran took Pepto-Bismol.  
The examiner at that time noted no disability.  A May 2001 VA 
medical record showed that the Veteran had no diagnosis or 
complaints of abdominal or bowel symptoms.  August, September, 
and May 2008 records from the family walk-in clinic reflect that 
the Veteran had a normal abdomen with no diagnosis or complaints 
of abdominal pain, constipation or diarrhea.  A February 2009 
medical record noted "no change in bowel habits, no pain 
noted."  March 2009 VA and private treatment records show no 
gastrointestinal complaints.   

The examiner noted that the Veteran reported that she had been 
told by a physician that she has IBS and gastritis.  She 
indicated that she had constipation, bloating, gas, and stomach 
cramps.  She stated that she had been treated for constipation 
while stationed in Georgia, after returning from Kuwait and 
Germany.  She indicated that she was seen by a private physician 
in 2009 for constipation, and that she was told to take magnesium 
citrate.  The examiner noted that the Veteran's abdomen was obese 
and that there was no tenderness noted and there were active 
bowel sounds.  The examination report included results from a 
December 1997 upper gastrointestinal and esophagus computed 
tomography (CT) report, which was negative for abnormalities of 
the esophagus, stomach, and small intestine.  An October 2003 CT 
revealed no evidence of obstruction, and unremarkable large and 
small intestines.  The examiner noted that the Veteran had no 
objective evidence of IBS or gastritis, and found that the her 
subjective claims of IBS and gastritis were less likely than not 
a result of any incident in service or began to manifest during 
service or are etiologically related to the her service in any 
way.  The examiner provided the rationale that the Veteran 
complained of a gastrointestinal condition which included 
bloating, cramping, and constipation she claimed started in 1989 
during basic training.  The examiner noted that review of the 
claims file revealed no complaints or gastrointestinal symptoms 
from 1989 to 1992.  The examiner noted that the Veteran's claims 
file had been rebuilt, but that the Veteran reported that her 
symptoms started in 1989.  She served in SWA from 1990 to 1991.  
The examiner noted that the symptoms, if they were present, 
started before her deployment to the Gulf War; therefore, her 
gastrointestinal symptoms, primarily constipation, would be less 
likely an undiagnosed illness related to the Gulf War.  The 
examiner found that the Veteran's symptoms were not consistent 
with IBS or gastritis.

Based upon the evidence of record, the Board finds that service 
connection for IBS is not warranted.  There is no competent 
evidence that the Veteran has a diagnosis of IBS.  The Board 
notes that she has stated that a physician had told her that she 
had IBS, which she is competent to report.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Additionally, a VA 
medical record dated in December 1997 reflects a possible 
diagnosis of IBS.  However, while the Veteran is competent to 
report a diagnosis and there has been a questionable diagnosis of 
IBS provided, the evidence does not show that a diagnosis of IBS 
was ever confirmed.  In fact, the current evidence of record 
shows that the Veteran does not have IBS.  In this regard, the 
April 2010 VA examiner opined that her symptoms were not 
consistent with IBS.  Therefore, while the Veteran is competent 
to report a diagnosis, the medical evidence does not bear it out 
and, therefore, her statements lack credibility.  Without a 
diagnosis of this disorder, service connection cannot be granted 
for IBS based on her service in the Persian Gulf War under 
38 C.F.R. § 3.317.  The Board notes that the April 2010 VA 
examiner also found that the Veteran's symptoms were not 
consistent with gastritis.  Therefore, the Veteran does not have 
a current diagnosed disorder pertaining to her gastrointestinal 
symptoms.  This precludes service connection on a direct basis.  
38 C.F.R. § 3.303; Brammer.  

As noted above, service connection can be granted for a chronic 
disability resulting from an illness or combinations of illnesses 
manifested by one or more signs or symptoms which has no 
corresponding diagnosis.  The Board notes that, in order to 
warrant service connection for an undiagnosed illness, it must be 
a chronic condition, meaning that it existed for six months or 
more or exhibited intermittent episodes of improvement and 
worsening over a 6 month period.  38 C.F.R. § 3.317. 

 In this case, there is no probative evidence that the Veteran's 
gastrointestinal symptoms have existed for any such period of 
time.  Specifically, while the Veteran has reported 
gastrointestinal symptoms, which included bloating, cramping, and 
constipation since 1989, the remainder of the record weighs 
against her statements.  In this regard, the record contains 
private medical records showing treatment from May to August 2001 
by K.N., M.D., private medical records from Cardiology Associates 
showing treatment from October 2002 through December 2003 and 
from February to March 2005, private medical records showing 
treatment from April to June 2005 by L.R., M.D., private medical 
records showing treatment from October 2007 to September 2008 by 
D.C., M.D. at the Family Medical Walk-In Clinic, and the 
Veteran's Social Security Administration records.  None of these 
records reflect complaints of gastrointestinal issues.  

While the lack of contemporaneous medical records may be a fact 
that the Board can consider and weigh against a Veteran's lay 
evidence, the lack of such records does not, in and of itself, 
render lay evidence not credible, the Board finds that the fact 
that the Veteran's post-service treatment records are negative 
for any complaints referable to gastrointestinal symptoms to be 
persuasive evidence against her claim.  Buchanan v. Nicholson, 
451 F. 3d 1331, 1336-37 (2006).

Moreover, in evaluating the credibility of evidence, the Board 
may consider the reasons behind the traditional hearsay 
exceptions under the Federal Rules of Evidence (FRE) in making 
determinations of credibility.  Rucker v. Brown, 10 Vet. App. 67 
(1997). FRE 803(4) provides for a hearsay exception when a 
statement was made for the purpose of medical diagnosis or 
treatment; it allows such statements to be admitted even when 
they constitute hearsay because a person seeking a medical 
diagnosis or treatment is especially likely to be truthful with 
one who is diagnosing or treating him.  In this case, the fact 
that the Veteran did not report gastrointestinal symptoms any 
time she sought medical treatment is especially relevant as such 
is in the context of diagnosis and treatment.  In this regard, 
the Board notes that numerous legal authorities have ruled that 
these types of statements made to doctors are equally, if not 
more, reliable than some types of signed statements.  See also 28 
U.S.C. § 803(4) (1984); United States v. Narciso, 466 F.Supp. 252 
(D.C. Mich. 1977) (stating that the rationale of the "medical 
diagnosis or treatment exception" to the hearsay rule is that 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy since the declarant has a 
strong motive to tell the truth in order to receive proper care).

Therefore, while the Veteran is competent to report her 
gastrointestinal symptomatology and the duration of such, the 
remainder of the evidence of record weighs heavily against 
chronicity of such claimed symptoms.  Therefore, the Board finds 
that the Veteran's undiagnosed gastrointestinal issues have not 
been chronic at any time over the appeal period and, as such, 
service connection for these symptoms as a chronic disability 
cannot be granted.  38 C.F.R. § 3.317(a)(3).  Moreover, the VA 
examiner opined that the Veteran's symptoms, primarily 
constipation, existed prior to her active duty in the Persian 
Gulf and that, therefore, they are not etiologically related to 
this service.  

The Board notes that the Veteran has contended on her own behalf 
that gastrointestinal disorder is related to her military 
service.  The Board observes that lay witnesses are competent to 
provide testimony or statements relating to symptoms or facts of 
events that the lay witness observed and is within the realm of 
his or her personal knowledge, but not competent to establish 
that which would require specialized knowledge or training, such 
as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 
(1994).   Lay evidence may also be competent to establish medical 
etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).   However, "VA must consider lay evidence but 
may give it whatever weight it concludes the evidence is entitled 
to" and mere conclusory generalized lay statement that service 
event or illness caused the claimant's current condition is 
insufficient to require the Secretary to provide an examination.  
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's claimed 
gastrointestinal symptoms and any instance of her military 
service to be complex in nature.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) (although the claimant is competent in 
certain situations to provide a diagnosis of a simple condition 
such as a broken leg or varicose veins, the claimant is not 
competent to provide evidence as to more complex medical 
questions).   Additionally, in a single-judge Memorandum Decision 
issued by the Court, it was noted that "in the absence of any 
medical evidence, the record must provide some evidence beyond an 
appellant's own conclusory statements regarding causation to 
establish that the appellant suffered from an event, injury or 
disease in service."  Richardson v. Shinseki, No. 08-0357, slip. 
op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes 
that such single judge decisions carry no precedential weight, 
they may be relied upon for any persuasiveness or reasoning they 
contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe her 
gastrointestinal symptoms, the Board accords her statements 
regarding the etiology of such disorder little probative value as 
she is not competent to opine on such a complex medical 
question.  Specifically, where the determinative issue is one of 
medical causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Moreover, the Veteran has only offered conclusory statements 
regarding the relationship between her military service and her 
gastrointestinal symptoms.  In contrast, the April 2010 VA 
examiner took into consideration all the relevant facts in 
providing his opinion.  Moreover, such medical examination report 
contained clear conclusions with supporting data, and a reasoned 
medical explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 
120, 124 (2007) ("[A]medical opinion ... must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions").  As such, the Board accords great 
probative weight to the April 2010 VA examiner's opinion.

Therefore, the Board finds that the Veteran's contentions 
regarding the etiology of her gastrointestinal disorder, as well 
as her allegations of continuity of such symptomatology, are 
outweighed by the competent and probative April 2010 VA 
examiner's findings.  As such, the Board finds that service 
connection for a gastrointestinal disorder, to include IBS, is 
not warranted.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a gastrointestinal 
disorder, to include IBS.  As such, that doctrine is not 
applicable in the instant appeal, and her claim must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for IBS, previously claimed as service 
connection for residuals of viral gastritis and diarrhea, to 
include as due to an undiagnosed illness, is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


